Title: From John Adams to François Adriaan Van der Kemp, 24 June 1819
From: Adams, John
To: Van der Kemp, François Adriaan



My Dear Sir
Quincy June 24th. 1819.

Pray tell me how you apply the sublimate Murcury for the cure of externally and internally of weak weeping inflammatory and dim sighted Eyes—I am very much interested in this inquiry—
Have you seen Duponceau and Heckevelder on the Indians—which is the worst! The Revenge of Indians or the Inquisition—I admire your maxim—Nil peractum donec aliquid peragendum—but I have scarcely written eleven hundred words, while you have written eleven hundred pages—
I have sent your letter to Caroline, and will send any other—I am glad she has sense enough to court your Correspondence—moriturus to salutat—

John Adams